           EXHIBIT A




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 1 of 20
                                                                    Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                     20B4-CV00320




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 2 of 20
                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 3 of 20
                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 4 of 20
                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 5 of 20
                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 6 of 20
                                                                    Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                     20B4-CV00320




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 7 of 20
                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 8 of 20
                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                   Redacted


               Redacted


        Redacted




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 9 of 20
                                                                         Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                     20B4-CV00320




                                                              Redacted




                  Redacted




                 Redacted




                 Redacted




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 10 of 20
                                                                        Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                             Redacted




                  Redacted




                 Redacted




                 Redacted
                  Redacted




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 11 of 20
                                                                    Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                     20B4-CV00320




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 12 of 20
                                                                  Electronically Filed - Barton - October 30, 2020 - 03:10 PM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 13 of 20
                                                                    Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                     20B4-CV00320




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 14 of 20
                                                                                                   Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                                            20B4-CV00320

             IN THE CIRCUIT COURT OF BARTON COUNTY, MISSOURI
                              CIRCUIT DIVISION

 SHIFT CAPITAL INCOME FUND, LP,                    )
                     Plaintiff,                    )
                                                   )
 vs.                                               )   Case No.
                                                   )
 BLUEBELL INTERNATIONAL, LLC,                      )
 Serve: Registered Agent                           )
        Wyoming Registered Agent                   )
        1621 Central Ave.                          )
        Cheyenne, WY 82001                         )
                          Defendant.               )

           MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

       COMES NOW the Plaintiff, Shift Capital Income Fund, LP, by and through its attorney of

record, Mark E. Peron, and respectfully requests the appointment of The Laramie County Sheriffs’

Office, 1910 Pioneer Ave., Cheyenne ,WY 82001 to serve the Summons and Petition in this case

upon Defendant, Bluebell International, LLC.

                                            Respectfully submitted,

                                            COLLINS, WEBSTER & ROUSE, P.C.



                                            By: Mark E. Peron, MO Bar #72072
                                            5957 E. 20th St.
                                            Joplin, Missouri 64801
                                            Telephone: 417-782-2222
                                            Facsimile: 417-782-1003
                                            mperon@cwrcave.com
                                            ATTORNEY FOR PLAINTIFF




                                               1

        Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 15 of 20
                                                                                                 Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                                          20B4-CV00320

            IN THE CIRCUIT COURT OF BARTON COUNTY, MISSOURI
                             CIRCUIT DIVISION

 SHIFT CAPITAL INCOME FUND, LP,                   )
                     Plaintiff,                   )
                                                  )
 vs.                                              )   Case No.
                                                  )
 BLUEBELL INTERNATIONAL, LLC,                     )
 Serve: Registered Agent                          )
        Wyoming Registered Agent                  )
        1621 Central Ave.                         )
        Cheyenne, WY 82001                        )
                          Defendant.              )

           ORDER FOR APPOINTMENT OF SPECIAL PROCESS SERVER

       IT IS HEREBY ORDERED that The Laramie County Sheriffs’ Office, 1910 Pioneer

Ave., Cheyenne ,WY 82001 be appointed as special process server for the purpose of serving the

Summons and Petition in this case upon Defendant, Bluebell International, LLC.

                                           Dated this ____ day of _______________, 2020.
                                           MELINDA MABERRY, Circuit Clerk


                                    By:
                                           Deputy Clerk




                                              1

        Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 16 of 20
                                                                                                          Electronically Filed - Barton - October 30, 2020 - 03:10 PM
                                                                          20B4-CV00320

            IN THE CIRCUIT COURT OF BARTON COUNTY, MISSOURI
                             CIRCUIT DIVISION

 SHIFT CAPITAL INCOME FUND, LP,                   )
                     Plaintiff,                   )
                                                  )
 vs.                                              )   Case No. 20B4-CV00320
                                                  )
 BLUEBELL INTERNATIONAL, LLC,                     )
 Serve: Registered Agent                          )                                       FILED
                                                                                         11/2/2020
        Wyoming Registered Agent                  )                                 CIRCUIT COURT OF
        1621 Central Ave.                         )                              BARTON COUNTY MISSOURI
        Cheyenne, WY 82001                        )
                          Defendant.              )

           ORDER FOR APPOINTMENT OF SPECIAL PROCESS SERVER

       IT IS HEREBY ORDERED that The Laramie County Sheriffs’ Office, 1910 Pioneer

Ave., Cheyenne ,WY 82001 be appointed as special process server for the purpose of serving the

Summons and Petition in this case upon Defendant, Bluebell International, LLC.

                                           Dated this ____         NOVEMBER
                                                       2ND day of _______________, 2020.
                                           MELINDA MABERRY, Circuit Clerk


                                    By:
                                           Deputy Clerk




                                              1

        Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 17 of 20
             IN THE 28TH JUDICIAL CIRCUIT, BARTON COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20B4-CV00320
DAVID R. MUNTON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address                        FILED
                                                                MARK EDWARD PERON                                               11/2/2020
 SHIFT CAPITAL INCOME FUND, LP                                                                                             CIRCUIT COURT OF
                                                                5957 East 20th St                                       BARTON COUNTY MISSOURI
                                                          vs.   JOPLIN, MO 64801
Defendant/Respondent:                                           Court Address:
BLUEBELL INTERNATIONAL, LLC                                     1004 GULF ROOM 204
Nature of Suit:                                                 LAMAR, MO 64759
CC Breach of Contract                                                                                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: WYOMING REGISTERED AGENT
                            Alias:
 1621 CENTRAL AVE
 CHEYENNE, WY 82001
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                         11-02-2020
                                     _______________________________               ______________________________________________________
      BARTON COUNTY
                                                   Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-278
                                                           1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 3:20-cv-05121-RK Document 1-1 Filed  12/08/20      Page 18 of 20
                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                  Electronically Filed - Barton - November 16, 2020 - 09:11 AM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 19 of 20
                                                                  Electronically Filed - Barton - November 16, 2020 - 09:11 AM




Case 3:20-cv-05121-RK Document 1-1 Filed 12/08/20 Page 20 of 20
